NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAR 30 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

PELI POPOVICH HUNT, pro se,                      No. 13-56531
individually and as Trustee of the Robert
and Peli Hunt Living Trust,                      D.C. No. 2:12-cv-07866-CAS-RZ

               Plaintiff - Appellant,
                                                 MEMORANDUM*
  v.

HORWITZ CRON AND ARMSTRONG
LLP, In their corporate capacity; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Peli Popovich Hunt appeals from the district court’s order dismissing her 42

U.S.C. § 1983 action alleging federal and state law claims arising from her


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
bankruptcy proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Gant v. County of Los Angeles, 772 F.3d 608, 614 (9th Cir. 2014)

(dismissal for failure to state a claim), and we affirm.

      The district court properly dismissed Hunt’s federal and state law claims

against defendant Robles because he is entitled to judicial immunity. See

Ashelman v. Pope, 793 F.2d 1072, 1072 (9th Cir. 1986) (en banc) (judges are

absolutely immune from damages liability for acts performed in their official

capacities); Soliz v. Williams, 88 Cal. Rptr. 2d 184, 189 (Ct. App. 1999) (in

California, “judges are granted immunity from civil suit in the exercise of their

judicial functions”). Contrary to her contention, Hunt failed to allege facts

sufficient to show that Robles acted in the clear absence of all jurisdiction. See

O’Neil v. City of Lake Oswego, 642 F.2d 367, 369-70 (9th Cir. 1981) (discussing

the distinction between actions taken “in clear absence of all jurisdiction” and

those taken merely “in excess of jurisdiction”).

      The district court properly dismissed Hunt’s § 1983 claims against all

defendants because Hunt failed to allege facts sufficient to show that any defendant

acted under color of state law. See Simmons v. Sacramento Cnty. Superior Court,

318 F.3d 1156, 1161 (9th Cir. 2003) (private parties do not generally act under

color of state law for 42 U.S.C. § 1983 purposes, and conclusory allegations that a


                                           2                                    13-56531
private party conspired with a state actor to deprive plaintiff of constitutional rights

are insufficient).

       The district court properly dismissed Hunt’s state law conspiracy claims

because Hunt failed to allege facts sufficient to show that any defendant committed

an underlying civil wrong resulting in damage. Entm’t Research Grp., Inc. v.

Genesis Creative Grp., Inc., 122 F.3d 1211, 1228 (9th Cir. 1997) (under California

law, there is no separate and distinct tort cause of action for civil conspiracy).

       The district court properly dismissed Hunt’s state law claims against

defendants Miller, Lev, Goodrich, and Gould, because Hunt failed to allege facts

sufficient to establish that she had an attorney-client relationship with any of those

defendants. See Schultz v. Harney, 33 Cal. Rptr. 2d 276, 281 (Ct. App. 1994) (“An

attorney’s breach of the ethical duties of good faith and fidelity, which are owed by

an attorney to his or her client, amounts to legal malpractice and is actionable.”).

       The district court did not abuse its discretion in declining to exercise

supplemental jurisdiction over Hunt’s professional negligence claims against

Armstrong and Horowitz, Cron & Armstrong, LLP. See 28 U.S.C. § 1367(c)(3) (a

district court may decline to exercise supplemental jurisdiction once it has

“dismissed all claims over which it has original jurisdiction”).




                                            3                                     13-56531
      We reject as without merit Hunt’s remaining contentions that the district

court abused its discretion in striking Hunt’s request for entry of default, in failing

to enforce its local rules, and in not granting appellant additional time to review its

tentative ruling.

      Appellees’ requests for judicial notice, filed September 8, 2014 and

September 19, 2014, are denied as unnecessary.

      Hunt’s motion to file a substitute or corrected reply brief, filed February 2,

2015, is denied as unnecessary. The Clerk shall file the reply brief received on

February 2, 2015.

      All other pending motions are denied.

      AFFIRMED.




                                           4                                     13-56531